Exhibit 99.1 SeaBright Insurance Holdings, Inc. 1501 4th Avenue Suite 2600 Seattle, WA98101 Contact: SeaBright Insurance Holdings, Inc. Dean Rappleye 206-269-8504 investor@sbic.com Chung to Retire from SeaBright Board of Directors SEATTLE, WA - January 15, 2010 – SeaBright Insurance Holdings, Inc. (NYSE: SBX) today announced that Peter Y. Chung has informed John Pasqualetto, the company’s president, chairman and chief executive officer, that he will retire from the company’s board of directors and will not stand for re-election.Mr.
